
	

114 HCON 53 IH: Honoring American veterans disabled for life.
U.S. House of Representatives
2015-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2015
			Ms. Frankel of Florida (for herself, Mr. Miller of Florida, Ms. Brown of Florida, Mr. Conyers, Mr. Jolly, Mr. Rangel, Mr. Murphy of Florida, Mr. Curbelo of Florida, Ms. Esty, Mr. Jones, Mr. McGovern, Mr. Cicilline, Mr. Costello of Pennsylvania, Mr. Takano, Mr. Shuster, Mr. Kilmer, Mr. Langevin, Ms. McSally, Ms. Bordallo, Mr. Sablan, Mr. King of New York, Mr. Meeks, Mr. Lewis, Mr. Yoho, Mr. Hastings, Mr. Deutch, Mr. Johnson of Ohio, Mr. Brendan F. Boyle of Pennsylvania, Mr. Serrano, Mrs. Lawrence, Mr. Loebsack, Mr. Cartwright, Ms. Ros-Lehtinen, and Mr. Israel) submitted the following concurrent resolution; which was referred to the Committee on Veterans’ Affairs
		
		CONCURRENT RESOLUTION
		Honoring American veterans disabled for life.
	
	
 Whereas the men and women serving in the United States Armed Forces have been integral in shaping and developing American liberty;
 Whereas the members of the Armed Forces make great sacrifices to preserve our ideals and perpetuate freedom and democracy at home and abroad;
 Whereas many members of the Armed Forces incurred permanent wounds, illnesses, and injuries as a direct consequence of their service in the Armed Forces;
 Whereas the Department of Veterans Affairs recognizes 3,600,000 veterans currently living with service-connected disabilities;
 Whereas many veterans are permanently disabled throughout their lives and, in many cases, must rely on the support of their families and friends when these visible and invisible burdens become too much to bear alone;
 Whereas in recognition of the service and sacrifice of the Nation’s veterans, Congress approved the construction of the American Veterans Disabled for Life Memorial in the District of Columbia; and
 Whereas the American Veterans Disabled for Life Memorial was dedicated on October 5, 2014, to serve as a permanent reminder of those who were not lost to war, but were left with permanent disabilities as a result of their military service: Now, therefore, be it
	
 That Congress honors American veterans disabled for life and expresses appreciation to the men and women left permanently wounded, ill, or injured as a result of their service in the Armed Forces.
		
